FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3,316,548 by Hassan (prior art cited in the IDS filed by Applicant on 5-26-2022.
Regarding claim 1, Hassan discloses a method of operating a contact center (such as: contact center or scheduling/booking service provider; Fig. 1, 20; Fig. 1A, 40; Fig. 1B, 40), the method comprising: receiving, at the contact center, a call from a customer communication device (such as: communication device; paragraph: 0014; Figures: 1, 1A, 1B: 10) (paragraphs: 0014, 0016, 0025); 
analyzing a state of the contact center (i.e. long wait times, no available agent; paragraphs: 0004, 0005, 0014, 0016, 0018, 0030, 0035); 
determining, based on the analysis, that the state of the contact center necessitates a transition of the call from a voice domain into a digital domain (i.e. receive prompt from caller) (paragraphs: 0004, 0005, 0014, 0016, 0018, 0030, 0035);
automatically transitioning the call from the voice domain into the digital domain in response to determining that the state of the contact center necessitates the transition of the call from the voice domain (i.e. one such channel such as incoming call) into the digital domain (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034); enabling the contact center to interact with the customer communication device in at least the digital domain after the call has been transitioned from the voice domain into the digital domain (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034, 0036). 
Regarding claim 2, the method of claim 1, Hassan further comprising: establishing a voice channel between the customer communication device and the contact center (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034); and establishing a non-voice channel between the customer communication device and the contact center, wherein transitioning the call from the voice domain into the digital domain comprises enabling the contact center to service a contact of a customer over the non-voice channel in lieu of the voice channel (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034, 0036).
Regarding claim 3, the method of claim 2, wherein Hassan further comprising: terminating the voice channel after the non-voice channel has been established and before the non-voice channel is terminated (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034, 0036).
Regarding claim 4, the method of claim 2, wherein Hassan further comprising: providing the customer with a self-service option via the non-voice channel (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034, 0036).
Regarding claim 5, the method of claim 1, Hassan further comprising:  prior to transitioning the call from the voice domain into the digital domain, connecting the customer communication device with an Interactive Voice Response (IVR) system (paragraphs: 0004, 0005, 0014, 0016, 0018, 0030, 0035); presenting the customer communication device with a list of IVR self-service options (paragraphs: 0004, 0005, 0014, 0016, 0018, 0030, 0035); and receiving a customer response at the IVR system, wherein the customer response is received over a voice channel (paragraphs: 0004, 0005, 0014, 0016, 0018, 0030, 0035).
Regarding claim 6, the method of claim 1, wherein Hassan discloses analyzing the state of the contact center comprises analyzing a call volume of the contact center (paragraphs: 0004, 0005, 0014, 0016, 0018, 0030, 0035) and wherein the contact center interacts with the customer communication device in at least the digital domain by at least one of text-based messaging and a web collaboration (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034, 0036).
Regarding claim 7, the method of claim 1, wherein Hassan further comprising: establishing an asynchronous communication channel to facilitate interactions between the customer communication device and the contact center in the digital domain (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034, 0036).
Regarding claim 8, the method of claim 1, wherein Hassan discloses a chatbot is used to facilitate interactions between the customer communication device and the contact center in the digital domain (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034, 0036).
Regarding claim 9, Hassan discloses a communication system (Figures: 1, 1A, 1B), comprising: a processor (such as: call center with an incoming call router or communication server; Fig. 1, 22; Fig. 1A, 26; Fig. 1B, 22); and computer memory storing data thereon that enables the processor to: receive, in a contact center (such as call center), a call from a customer communication device (such as: communication device; paragraph: 0014; Figures: 1, 1A, 1B: 10) (paragraphs: 0014, 0016, 0025); establish a voice channel between the contact center and the customer communication device (paragraphs: 0014, 0016, 0025); establish a non-voice channel between the contact center and the customer communication device (paragraphs: 0005, 0014, 0032, 0034, 0036, 0047); and automatically transition a contact from the voice channel to the non-voice channel based on a determined state of the contact center (i.e. long wait times, no available agent; paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034) thereby enabling the contact center to service a contact for a customer using the customer communication device via the non-voice channel (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034, 0036).
Regarding claim 10, Hassan discloses the communication system of claim 9, wherein the data stored on the computer memory further enables the processor to: terminate the voice channel after the non-voice channel has been established and before the non-voice channel is terminated (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034).
Regarding claim 11, Hassan discloses the communication system of claim 9, wherein the data stored on the computer memory further enables the processor to: provide the customer with a self-service option via the non-voice channel (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034).
Regarding claim 12, Hassan discloses the communication system of claim 11, wherein the self-service option is provided to the customer via a chatbot and wherein the chatbot responds to the customer via the non-voice channel (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034, 0036).
Regarding claim 13, Hassan discloses the communication system of claim 9, wherein the data stored on the computer memory further enables the processor to: automatically transition the contact from the voice channel to the non-voice channel only in response to determining that the state of the contact center meets at least one transition criteria (i.e. long wait times, no available agent; paragraphs: 0004, 0005, 0014, 0016, 0018, 0030, 0035).
Regarding claim 14, Hassan the communication system of claim 13, wherein the at least one transition criteria comprises a contact center key performance indicator failing to meet a predetermined threshold (i.e. long wait times, no available agent; paragraphs: 0004, 0005, 0014, 0016, 0018, 0030, 0035).
Regarding claim 15, Hassan the communication system of claim 14, wherein the key performance indicator comprises at least one of customer wait time, average time in queue, average abandonment rate, percentage of calls blocked, service level, average speed of answer, average handle time, average after call work time, first call resolution, customer satisfaction, occupancy rate, agent absenteeism, and agent turnover rate (i.e. long wait times, no available agent; paragraphs: 0004, 0005, 0014, 0016, 0018, 0030, 0035).
Regarding claim 16, Hassan discloses the communication system of claim 9, wherein the data stored on the computer memory further enables the processor to: provide the customer with an expected wait time for the voice channel (paragraph: 0018) and an expected wait time for the non-voice channel (paragraph: 0005, 0020, 0022); and present the customer with an option for transitioning from the voice channel to the non-voice channel (paragraphs: 0004, 0005, 0014, 0016, 0018, 0030, 0035, 0036). 
	Regarding claim 17, Hassan discloses a contact center (such as: contact center or scheduling/booking service provider; Fig. 1, 20; Fig. 1A, 40; Fig. 1B, 40), comprising: a server (such as: call center with an incoming call router or communication server; Fig. 1, 22; Fig. 1A, 26; Fig. 1B, 22) comprising a processor and instructions stored in memory that are executable by the processor and that enable the processor to: establish a voice channel with a customer communication device (such as: communication device; paragraph: 0014; Figures: 1, 1A, 1B: 10) (paragraphs: 0014, 0016, 0025); establish a non-voice channel with the customer communication device (paragraphs: 0005, 0014, 0032, 0034, 0036, 0047); and automatically transition a contact from the voice channel to the non-voice channel (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034) based on a determined state of the contact center (i.e. long wait times, no available agent; paragraphs: 0004, 0005, 0014, 0016, 0018, 0030, 0035) thereby enabling a contact center to service a contact for a customer via the non-voice channel instead of the voice channel (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034, 0036).
	Regarding claim 18, Hassan discloses the contact center of claim 17, wherein the instructions, when executed by the processor, further enable the processor to: determine that the customer communication device is capable of supporting the non-voice channel (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034, 0036); determine that the customer desires to interact via the non-voice channel instead of the voice channel (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034); and transitioning the contact from the voice channel to the non-voice channel only in response to determining that the customer communication device is capable of supporting the non-voice channel and determining that the customer desires to interact via the non-voice channel instead of the voice channel (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034, 0036).
Regarding claim 19, Hassan discloses the contact center of claim 17, wherein the customer is provided with a plurality of digital options as part of determining that the customer desires to interact via the non-voice channel instead of the voice channel (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034, 0036), wherein the customer is provided with an estimated service time for the non-voice channel (paragraph: 0005, 0020, 0022), and wherein the customer is provided with an estimated wait time for the voice channel (paragraph: 0018).
Regarding claim 20, Hassan discloses the contact center of claim 17, wherein the instructions, when executed by the processor, further enable the processor to: provide self-service options for the customer with a chatbot (paragraphs: 0015, 0019, 0020-024,0026, 0033, 0034, 0036).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653